John Walter Hutton, an attorney who was admitted to the Bar by this court on December 21, 1960, has submitted an affidavit dated March 16, 1978 in which he tenders his resignation as an attorney and counselor at law (see 22 NYCRR 691.9). Mr. Hutton acknowledges that he is the subject of an investigation by the Joint Bar Association Grievance Committee for the Ninth Judicial District and that the following charges are pending against him: (1) Commingling and converting $225,000, which amount was to be held by him in escrow; (2) Issuing checks which were dishonored because of insufficient funds; (3) Failing to comply with an escrow agreement by prematurely releasing $1,500, as a result of which a default judgment was taken against Mr. Hutton for that amount and (4) Failing to keep accurate records and, in some cases, failing to keep any records of his financial transactions. In his affidavit, Mr. Hutton admits that if charges were predicated upon the misconduct alleged above in a disciplinary proceeding he could not successfully defend himself on the merits. Mr. Hutton states that his resignation is freely and voluntarily rendered, that he is not being subjected to coercion or duress, and that he is fully aware of the implications of submitting his resignation. Under the circumstances herein, Mr. Hutton’s resignation as a member of the Bar is accepted and directed to be filed; and it is ordered that his name be struck from the roll of attorneys and counselors at law, effective immediately. Mollen, P. J., Hopkins, Martuscello, Latham and Damiani, JJ., concur.